PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,609,350
Issue Date:  31 Mar 2020
Application No. 15/401,942
Filing or 371(c) Date: 9 Jan 2017
Attorney Docket No. 2040741.80121/P36099-US

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R § 1.705(b)” (“Request”) filed May 22, 2020.  Patentee requests that the determination of patent term adjustment (“PTA”) under 35 U.S.C. § 154(b) be corrected from forty-one (41) days to seventy-five (75) days.  

The request for reconsideration is granted to the extent that the determination has been reconsidered; however, the request for reconsideration of patent term adjustment is DENIED with respect to making any change in the patent adjustment determination under 35 U.S.C. 
§ 154(b) of forty-one (41) days.  

This decision is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

The patent issued with a PTA determination of 41 days on March 31, 2020.  The present Request seeking a PTA of 75 days was timely filed on May 22, 2020.

Decision

Upon review, the United States Patent and Trademark Office (“USPTO” or “Office”) finds that patentee is not entitled to seventy-five (75) days of PTA is not entitled to seventy-five days of PTA. Patentee and the USPTO are in agreement regarding the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B), which is eighty-two (82) days, “C” delay under 35 U.S.C. § 154(b)(1)(C), which is zero (0) days, Overlap under 35  U.S.C. § 154(b)(2)(A), which is zero (0) days, and Applicant Delay under 35 U.S.C. § 154(b)(2)(C)(iii) and 37 CFR 1.704, which is eighty-six (86) days.




Relevant Statutes

35 U.S.C. § 131 provides that:

The Director shall cause an examination to be made of the application and the alleged new invention; and if on such examination it appears that the applicant is entitled to a patent under the law, the Director shall issue a patent therefor.

35 U.S.C. § 132 provides that:

(a) Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined.  No amendment shall introduce new matter into the disclosure of the invention.
(b) The Director shall prescribe regulations to provide for the continued examination of applications for patent at the request of the applicant.  The Director may establish appropriate fees for such continued examination and shall provide a 50 percent reduction in such fees for small entities that qualify for reduced fees under section 41(h)(1) of this title.


35 U.S.C. § 154(b)(1)(A), provides, in relevant part:

Subject to the limitations under [35 U.S.C. § 154(b)(2)], if the issue of an original patent is delayed due to the failure of the Patent and Trademark Office to—

respond to a reply under section 132, or to an appeal taken under section 134, within 4 months after the date on which the reply was filed or the appeal was taken; 

the term of the patent shall be extended 1 day for each day after the end of this [four-month period] until [the response] is taken.




Failure to take certain actions within specified time frames. Subject to the provisions of 35 U.S.C. 154(b) and this subpart, the term of an original patent shall be adjusted if the issuance of the patent was delayed due to the failure of the Office to:

Respond to a reply under 35 U.S.C. 132 or to an appeal taken under 35 U.S.C. 134 not later than four months after the date on which the reply was filed or the appeal was taken;

Pursuant to 37 CFR 1.703(a), the period is calculated as follows:

(2)  The number of days, if any, in the period beginning on the day after the date that is four months after the date a reply under § 1.111 was filed and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first;

ANALYSIS

“A” Delay

Patentee and USPTO disagree over the period of “A” delay.  Patentee asserts the period of “A” delay is 79 (5 + 74) days, not 45 (5 + 40) days, as the USPTO has calculated. The USPTO finds the period of “A” delay is 45 days. 

The Office found the following delays:

1) 40 days under 37 CFR 1.702(a)(2) and; 

2) 5 days under 37 CFR 1.702(a)(2).

The Office mailed a restriction requirement on June 2, 2017, requiring election of species of either Group I, comprised of claims 1-12, or Group II, comprised of claims 13-20. On July 12, 2017, applicant elected Group I with traverse. On November 17, 2017, the Office mailed a non-final Office action and made the restriction final.  On January 10, 2018, applicant filed a petition for review of the final requirement for restriction. On February 2, 2018, applicant filed a response to the November 17, 2017 non-final Office action.

On March 6, 2018, the Office mailed a decision on petition in which the petition for review of the final requirement for restriction was granted and the restriction requirement was withdrawn. The decision called for the examiner to consider claims 13-20.  

On July 12, 2018, the Office mailed a non-final Office action examining claims 1-12 only.

On August 15, 2018, the Office mailed a non-final Office action re-setting the period for reply and examining claims 1-20. Applicant filed a reply on October 24, 2018.

Prosecution continued and the above-identified application matured into U.S. Patent No. 10,609,350 with a PTA of 41 days on March 31, 2020. On May 22, 2020, patentee timely filed a request for reconsideration of patent term adjustment under 37 CFR 1.704(b), arguing that a USPTO delay of 74 days should have been accorded pursuant to 37 CFR 1.703(a)(2) for the period beginning on June 3, 2018, the day after the date that is four months after February 2, 2018, the date a reply under § 1.111 was filed, and ending on August 15, 2018, the date of mailing of the non-final Office action which addressed claims 1-20. 

Patentee asserts that the non-final Office action of July 12, 2018, does not constitute a response useful for the applicant to advance prosecution on the merits because only claims 1-12 of 20 were addressed in the July 12, 2018 non-final Office action.  Patentee contends that the period of adjustment to the patent term under 37 CFR 1.702(a)(2) and 1.703(a)(2) is properly calculated using the August 15, 2018 non-final Office action, which addressed claims 1-20, rather than the July 12, 2018 non-final Office action, as the end date. 

Patentee, in essence, argues that the July 12, 2018 non-final Office action should be treated as not having been issued for purposes of determining whether the issuance of the patent was delayed due to the failure of the USPTO to respond to applicant’s reply of February 2, 2018 within four months after the date on which the reply was filed.  Patentee asserts that the Office failed to inform applicant of the broad statutory basis for the rejection of claims 13-20; therefore, the Office failed to provide the notification required by 35 U.S.C. 132.  Patentee’s arguments have been considered but are not persuasive.

The subsequent mailing of a non-final Office action by the examiner which altered the previous Office action does not negate the fact that the Office took action in this application within the meaning of § 1.702(a)(2) on July 12, 2018.  The patent examination process provided for in 35 U.S.C. §§ 131 and 132 contemplates that Office actions containing rejections, objections or requirements will be issued, and that the applicant will respond to these Office action, “with or without amendment.”  (35 U.S.C. § 132(a)).  

The mere fact that the USPTO upon further reflection determines that an Office action, or that a rejection, objection or requirement in an Office action, is not correct and must be altered does not warrant treating the Office action as void ab initio and as if the USPTO had never issued the Office action for purposes of calculating “A” delay.   See Pfizer Inc. v. Lee, 811 F.3d 466 (Fed. Cir. 2016).  Specifically an action is ignored for purposes of calculating “A” delay only when it is so uninformative that it prevents an applicant from recognizing and seeking to counter the grounds for rejection.  id at 473. 

Patentee has not asserted that the grounds of rejection made in July 12, 2018 met this standard.  In fact, Patentee responded to analogous grounds of rejection in responding to the August 15, 2018 Office action.  Given that the record provides that applicant replied to the analogous rejections of claims 1, 3-4, 6-10 and 12 made in the August 15, 2018 action, with respect to the July 12, 2018 non-final Office action, applicant would have known how to respond by arguing the rejection against claims 1, 3-4, 6-10 and 12 and asserting as to claims 13-20 that the Office should either indicate on the record that the claim were considered allowable or make one or Pfizer. 

Pursuant to 35 U.S.C. § 154(b)(1)(A)(ii), patentee is entitled to day-to-day adjustment if the USPTO delays the issuance of a patent by failing to respond to a reply by the applicant within four months from the filing of the reply.  The record of the above-identified patent indicates that the USPTO mailed a non-final Office action on July 12, 2018, 40 days after four months of the filing of a reply under 37 CFR 1.111 on February 2, 2018.  The fact that the Office later re-set the period for response and mailed a subsequent non-final Office action on August 15, 2018 does not negate the fact that the Office responded within the meaning of 35 U.S.C. § 154(b)(1)(A)(ii) and 37 CFR 1.702(a)(2) on July 12, 2018 to the reply under 37 CFR 1.111 filed on February 2, 2018.  The Office action mailed by the examiner on July 12, 2018, was properly used to determine whether the USPTO delayed the issuance of the above-identified patent by failing to respond to the reply of February 2, 2018 within four months from the filing of the reply under of 35 U.S.C. § 154(b)(1)(A)(ii) and 37 CFR 1.702(a)(2). 

Accordingly, a 40 day period of adjustment pursuant to 37 CFR 1.702(a)(2) is warranted for Office delay in connection with the mailing of a non-final Office action on July 12, 2018, in response to a reply filed on February 2, 2018.  A review of the record confirms that this was the proper period of adjustment for Office delay.  

The period of “A” Delay is 45 (5 + 40) days.

“B” Delay

The patentee and USPTO agree that the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B) is eighty-two (82) days.  

Specifically, the decision states:

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.1  

The length of time between application and issuance is 1178 days, which is the number of days beginning on the filing date of the application (January 9, 2017) and ending on the date the patent issued (March 31, 2020).

The amount of time the application was under an RCE was zero (0) days.



The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application's filing date and issue date (1178 days) is 1178 days, which exceeds three years (1096 days) by 82 days.  Therefore, the period of "B" delay is 82 days.

“C” Delay

The patentee and the USPTO agree that the amount of “C” delay under 37 CFR 1.703(e) is zero (0) days

Overlap

The patentee and the USPTO agree that the amount of overlap under 35 § U.S.C. 154(b)(2)(A) is zero (0) days. 

Applicant Delay

The patentee and the USPTO agree that the amount of Applicant delay under 35 U.S.C. 
§ 154(b)(2)(C)(iii) & 37 CFR 1.704 is eighty-six (86) days. 

The sole instance of delay is an 86 day period under 37 CFR 1.704(c)(8) for the filing of an Information Disclosure Statement on October 6, 2017, after a reply was filed on July 12, 2017.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = (x) days of PTA

USPTO’s  Calculation:				

45+ 82 + 0 – 0 – 86   = 41 
	                         
Patentee’s Calculation:

79 + 82 + 0 – 0 – 86   = 75

Patentee is entitled to PTA of forty-one (41) days.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as following: 45 + 82 + 0 – 0 – 86= 41 days.  




/ROBERT CLARKE/Robert A. Clarke
Patent Attorney
USPTO


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Novartis at 601.